                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


MALCOLM WASHINGTON                                    CIVIL ACTION

VERSUS                                                NO: 18-5744

STATE OF LOUISIANA                                    SECTION: “J”(4)

                                    ORDER

      The Court, having considered the petition, the record, the applicable law and

the Report and Recommendation of the United States Magistrate Judge, and the

objections to the Magistrate Judge’s Report and Recommendation, hereby

OVERRULES Petitioner Washington’s objections and approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its own

opinion herein. Accordingly,

      IT IS ORDERED that the federal application for habeas corpus relief filed by

Malcolm Washington is DENIED and DISMISSED WITH PREJUDICE.

      New Orleans, Louisiana, this 20th day of December, 2018.




                                          CARL J. BARBIER
                                          UNITED STATES DISTRICT JUDGE
